Citation Nr: 1501523	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for heart arrhythmia.

4.  Entitlement to service connection for an acquired psychiatric condition to include situational adjustment disorder.


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to August 1989, December 1990 to June 1991, and April 2007 to September 2007, including service in the Persian Gulf, with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The Board notes initially that the RO adjudicated the issue of entitlement to service connection for situational adjustment disorder.  However, evidence indicates the Veteran may have been diagnosed with a different mental health condition.  A claim for service connection for a mental health disorder is not limited to an adjudication of that specific disorder alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  Because the record indicates the possibility of a diagnosis of a mental condition other than situational adjustment disorder, the Board has recharacterized the issue as listed on the title page of this decision.  As further development is required, the issue of service connection for an acquired psychiatric disorder to include situational adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension had its onset during service

2.  The Veteran's lumbar strain had its onset during service.

3.  The Veteran's in-service episode of heart arrhythmia resolved without complication and has not manifested during the appeal period.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for heart arrhythmia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A November 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private medical records, and VA and military treatment records have been obtained and considered.  

The Veteran underwent a VA examination in February 2010 which involved a review of the Veteran's claims file, an in-person interview with the Veteran and a physical assessment of the Veteran, including blood pressure testing and an opinion concerning the Veteran's conditions.  The Board finds this examination to be adequate to evaluate the Veteran's current conditions as they were described in sufficient detail so that the Board's evaluation of will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

1.  Hypertension

The evidence of record indicates that the Veteran was diagnosed with mild hypertension in February 1985.  He continued to have recurrent blood pressure readings indicating mild hypertension (diastolic pressure readings greater than 90mm) throughout his service and following separation.  38 C.F.R. § 4.104 (Diagnostic Code 7101 Note 1).  May 2007 private treatment records show a discharge impression of hypertension being treated with Toprol.  The Veteran was diagnosed with hypertension in December 2007, within a year of separation, and has continued to be treated for the condition since that time.  As the record shows chronic symptomatology during and since service coupled with a formal diagnosis within a year of separation, service connection for hypertension is granted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).

2.  Lumbar Strain

The Veteran has claimed that he injured his back in 1984.  At his February 2010 VA examination the Veteran was diagnosed with lumbar spine strain.  Service treatment records indicate that he was initially treated for a thoracic muscle strain in 1984, that he continued to complain of low back pain throughout the mid and late 1980s and was repeatedly assessed with muscle strain.  He reinjured his back in 1991 and again in August 1995 while lifting crates.  While the VA examiner opined that the Veteran's current back strain was not related to service, the opinion is not adequate in that it did not recognize his complaints of low back pain during the 1980s or his 1995 injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, the Veteran has submitted statements from himself and others attesting to continuous back pain and stiffness both during and following service.  The Board finds his statements supported by an established pattern of recurrent back pain exhibited in his service records.  Resolving all doubt in his favor, the Board finds that his current lumbar strain is related to his injuries during service.  Therefore, service connection for a low back disability is warranted.  38 C.F.R. § 3.303.

3.  Heart Arrhythmia

The Veteran contends that he suffers from a heart arrhythmia that he acquired during service.  Service and private treatment records indicate the Veteran suffered from 2 episodes of syncope in April and May 2007, such that he passed out and hit his head following one such incident and was initially assessed with atrial arrhythmia.  However, extensive imaging and testing following the incident showed normal atrial and ventricular size and functioning and the discharge summary noted no recurrence of the syncope or arrhythmia.  A 2008 stress test was normal as was a November 2009 electrocardiogram.  The Veteran's February 2010 VA examination detected no atrial arrhythmia.  Private treatment records during the appeal period also indicate normal heart rhythm and do not evidence a current arrhythmia.  

As the evidence does not show that the Veteran currently suffers from arrhythmia, or that the condition is chronic in nature, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for hypertension is granted.

Service connection for a low back disability is granted.

Service connection for heart arrhythmia is denied.


REMAND

As to the Veteran's psychiatric disability claim, although he has not asserted service connection based on his service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

In this regard, the Board notes that under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Further, private treatment records show the Veteran was assessed with situational adjustment reaction in December 2007.  The unsigned report attributes the assessment to a number of factors both military and civilian, largely surrounding his syncope episodes in 2007.  However, there is no other record of the Veteran having been diagnosed with situational adjustment reaction or that he was ever treated for the condition.  There are however, diagnoses of anxiety, panic disorder and PTSD in the Veteran's private treatment records.  Therefore, a VA examination is warranted in order to assess the Veteran's current psychiatric condition and whether any such condition is related to service.  38 C.F.R. § 3.159(c)(4).  

The Veteran should also be afforded the opportunity to supplement the record with any psychiatric treatment records that may be outstanding as the file only contains treatment records dated through March 2012.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

2.  Notify the Veteran that he may submit: 

a) lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post service psychiatric symptoms, and
b) any treatment records pertaining to his psychiatric condition generated since March 2012.

The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine: 

a) whether the Veteran currently suffers from an acquired psychiatric disorder, and if so,
b) whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is related to or had its onset during service.  

The examiner should review the Veteran's claims file and conduct any necessary testing.  The examiner should provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


